JAHNA LINDEMUTH
ATTORNEY GENERAL
Bradley E. Meyen (AK Bar No. 8506067)
Jennifer E. Douglas (AK Bar No. 1605029)
Assistant Attorneys General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5232
Facsimile: (907) 276-3697
Email: brad.meyen@alaska.gov
       jennifer.douglas@alaska.gov

Attorneys for State of Alaska

                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 LEAGUE OF CONSERVATION                    )
 VOTERS, et al.,                           )
                                           )
              Plaintiffs,                  )
       v.                                  )
                                           )   Case No. 3:17-cv-00101-SLG
 DONALD J. TRUMP, et al.,                  )
                                           )
              Defendants,                  )
                                           )

INTERVENOR-DEFENDANT STATE OF ALASKA’S REPLY MEMORANDUM
    IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT AND
  OPPOSITION TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT




        Case 3:17-cv-00101-SLG Document 67 Filed 10/12/18 Page 1 of 10
                                        TABLE OF CONTENTS
I.    ARGUMENT ........................................................................................................... 1

II.   CONCLUSION ........................................................................................................ 6




                                                           i




        Case 3:17-cv-00101-SLG Document 67 Filed 10/12/18 Page 2 of 10
                                           TABLE OF AUTHORITIES

Constitution and Statutes
43 U.S.C. § 1335(a)(1) .................................................................................................... 1, 2
43 U.S.C. § 1341(a) .................................................................................................... passim
43 U.S.C. § 1341(d) ............................................................................................................. 5
43 U.S.C. § 1347(c) ......................................................................................................... 2, 3
43 U.S.C. § 1351(h)(3) ........................................................................................................ 3


Other Authorities
Executive Order No. 13795, 82 Fed. Reg. 20815, § 5, (Apr. 28, 2017) ............................. 6




                                                                ii




            Case 3:17-cv-00101-SLG Document 67 Filed 10/12/18 Page 3 of 10
       The State of Alaska (“State”) respectfully asserts that summary judgment should

be granted in favor of Defendants. Section 12(a) of the Outer Continental Shelf Lands

Act (“OCSLA”) specifically permits a president to withdraw lands from oil and gas

leasing “from time to time,” with the sole limitation that this authority be exercised only

to affect unleased lands. See 43 U.S.C. §1341(a). Plaintiffs’ interpretation of Section

12(a) of OCSLA is premised on the fallacy that although Congress did not provide for

any meaningful limitations of this presidential authority, this authority is nonetheless

limited to only affect lands not addressed by a predecessor. There is no basis to imply

such a limitation. 1

                                   I.     ARGUMENT

       Plaintiffs urge the Court to reject as “unfounded” an interpretation of the phrase

“from time to time” in Section 12(a) as allowing for withdrawals and subsequent

reversals of withdrawals, due to other parts of OCSLA where Congress also uses that

phrase. [Dkt. No. 62 at 12.] Plaintiffs’ counterarguments are unavailing.

       Plaintiffs cite and partially quote 43 U.S.C. § 1335(a)(1), insisting that if the Court

were to adopt the State’s reading of “from time to time,” the phrase in this provision

“would have empowered the Secretary to fix a filing period and then pull the rug out

from under lease-holders by subsequently un-fixing it.” [Dkt. No. 62 at 12.] This result

does not, however, follow from the arguments advanced by the State’s motion, which did


1
       The State adopts and incorporates sections II.A through C of the Federal-
Defendants’ Reply Memorandum In Support Of Their Motion For Summary Judgment
And Opposition To Plaintiffs’ Motion For Summary Judgment, Dkt. No. 63, to the extent
not inconsistent with the State’s position set forth here.


                                              1
         Case 3:17-cv-00101-SLG Document 67 Filed 10/12/18 Page 4 of 10
not suggest that the phrase should be read in isolation from the statutory provision in

which it appears. [See generally Dkt. No. 61 at 5-6.] Section 1335(a)(1) required the

Secretary to allow existing leases previously issued by states to be maintained under

OCSLA if, inter alia, they were filed with the Secretary within at least 90 days from

August 7, 1953 or “within such further period or periods … as may be fixed from time to

time.” Lessees would not have suffered the misfortune of having the rug pulled out from

under them if the Secretary accorded some additional time for filing the leases, which is

the only natural reading of the entirety of this provision. Section 1335(a)(1) allows the

Secretary to “fix” an additional filing period beyond the initial period of “within 90 days

from August 7, 1953.” The “from time to time” phrase makes it clear that the Secretary’s

authority is not limited to “fixing” just one additional filing period; rather, other filing

periods may be fixed. In that section and in Section 12(a), the phrase “from time to time”

allows for reversals of prior decisions, either a prior decision to fix just one additional

filing period in the case of Section 1335(a)(1), or a decision to reverse prior withdrawals

in the case of Section 12(a).

       Next, Plaintiffs assert that “Congress plainly did not use the phrase to authorize

revision or subsequent change when it amended OCSLA to provide that the Coast Guard

‘may from time to time modify any regulations … dealing with hazardous working

conditions …’” [Dkt. No. 62 at 12.] However, the promulgation of these regulations was,

in the first instance, to be undertaken based on the Coast Guard’s determination that

“such regulations or standards are necessary.” 43 U.S.C. § 1347(c). It is possible the

Coast Guard may determine at some future point regulations and standards previously


                                               2
        Case 3:17-cv-00101-SLG Document 67 Filed 10/12/18 Page 5 of 10
adopted are no longer necessary, due to advances in technology or engineering. This

assertion is also incongruous with Plaintiffs’ later attempt to distinguish case law from

the State’s brief on the grounds that the repeated exercise of rulemaking authority

“almost necessarily overwrites one set of regulations with another.” [Dkt. No. 62 at 13.]

That Congress included the word “modify” in § 1347(c) is not redundant; that word is

included because “from time to time” is an adverb phrase that indicates fluctuations in

whatever verb it modifies.

       Plaintiffs then turn to 43 U.S.C. § 1351(h)(3), claiming that neither reversal nor

abandonment “could have been in Congress’ mind when it provided that for development

and production plans … ‘the Secretary shall, from time to time, review each plan

approved under this section.’” [Dkt. No. 62 at 12.] This cannot be squared, however, with

the portion of this same section that states, “If the review indicates that the plan should be

revised to meet the requirements of this subsection, the Secretary shall require such

revision.” It is difficult to imagine a clearer statement by Congress that in fact, such

approved plans could be ‘reversed,’ i.e., significantly changed following this periodic

review.

       To reiterate, the State is not arguing that the phrase “from time to time” should be

read in isolation from other statutory provisions, but that the phrase is used to allow for

subsequent changes. [See generally Dkt. No. 61.] Section 12(a) does not, explicitly or

implicitly, restrict the president’s power to withdraw only lands not already withdrawn by

a predecessor. Thus, one president’s withdrawals do not preclude another president from

making an entirely different withdrawal decision. Plaintiffs concede that the


                                              3
          Case 3:17-cv-00101-SLG Document 67 Filed 10/12/18 Page 6 of 10
Section 12(a) authority “might be exercised with whatever frequency was thought to be

needed” [Dkt. No. 62 at 13], and that it gives “broad discretion about when and how

often presidents may withdraw outer continental shelf areas” [Dkt. No. 62 at 14], while

ignoring the reality that unless that scope of exercised authority is understood to be

inherently subject to change (an interpretation supported by case law analyzing the phrase

“from time to time”), one president may preclude a subsequent president from making a

judgment on the “frequency” with which the withdrawal authority should be used.

Neither the text of Section 12(a) nor its limited legislative history support this

interpretation.

       Plaintiffs dismiss some of the cases the State cited in its brief by stating that they

merely pertain to “authority by its nature or explicit provision allows for reversal,”

[Dkt. No. 62 at 13], but again, this ignores the fact that the plain language of

Section 12(a) supports a determination that the OCSLA authority itself allows reversal by

its nature. As described here and in Dkt. No. 61, Section 12(a) permits the executive the

‘reversal’ power. Plaintiffs repeatedly refer to the withdrawal authority as “protective

power” or having a “protective purpose” [Dkt. No. 62 at 13, 17, 18] but there is no

requirement that the president exercise this authority to protect something specific or that

a withdrawal endures for all time, regardless of however much Plaintiffs may want it to

be exercised in only that manner. Plaintiffs also claim that rulemaking-related cases

interpreting the phrase “from time to time” are simply “inapposite.” [Dkt. No. 62 at 13.]

This, too, misses the mark: these cases, as with the cases unrelated to rulemaking,




                                              4
        Case 3:17-cv-00101-SLG Document 67 Filed 10/12/18 Page 7 of 10
reinforce the point that “from time to time” has a consistent meaning and their

interpretation of Section 12(a) impermissibly renders that phrase a nullity.

       Plaintiffs also speculate that interpreting Section 12(a) withdrawals as permanent

better serves what they contend is the purpose for withdrawals: “to protect fragile ocean

areas.” [Dkt. No. 62 at 17.] While President Obama’s withdrawals serve that purpose,

other withdrawals, including those made by President George W. Bush, did not.

[See Dkt. No. 56 at 15, 16, 35.] While Section 12(a) would permit a president to exercise

the withdrawal authority for ocean protection, it does not restrict the authority for that

purpose. If Section 12(a) explicitly restricted the withdrawal authority for the purposes of

protecting oceanic features, Plaintiffs’ argument that there is an implied permanence to

withdrawals might be stronger. However, the key here is that there is no such limitation

in the law. Because any purpose for the withdrawal would be valid, one can readily

understand why Congress included the phrase “from time to time”: to allow a president to

adjust withdrawals based on changes in national priorities, including national security and

domestic energy production.

       Plaintiffs also claim, albeit only in response to arguments advanced by API, that

43 U.S.C. § 1341(d) is representative of Congress being “explicit when it meant

restrictions to be impermanent” in OCSLA. [Dkt. No. 62 at 19.] Plaintiffs continue to

overlook the fact that Section 12(a) explicitly provides for impermanent restrictions as

well, through the phrase “from time to time.” Plaintiffs refer back to their brief to

allegedly demonstrate that “a long history of uplands legislation prior to OCSLA (and

since) demonstrates that Congress is explicit when it intends to grant the power to both


                                              5
        Case 3:17-cv-00101-SLG Document 67 Filed 10/12/18 Page 8 of 10
protect and undo protections” [Dkt. No. 62 at 19], but those statutes have different terms.

[Dkt. No. 61 at 6-7.] The legislative history, which indicates only that the OCSLA

presidential withdrawal authority is “comparable” to that pertaining to the uplands

[see Dkt. No. 63 at 23], does not mean that the terms of some particular uplands statute

that contains different wording is relevant here, much less outcome determinative.

Plaintiffs’ contention that “withdrawal” and “reservation” were interchangeable by 1910

also has no bearing on the State’s analysis of an 1891 statute. [Cf. Dkt. No. 61 at 6-7;

Dkt. No. 62 at 14-15.]

                                  II.    CONCLUSION

       Section 12(a) of OCSLA clearly authorized President Trump’s change to

President Obama’s prior withdrawal of federal outer continental shelf lands from leasing.

The withdrawal authority can be exercised “from time to time,” and contains no

limitations that would prevent it from affecting a predecessor’s withdrawals. Section 5 of

Executive Order 13795 was therefore not ultra vires and Defendants are entitled to

summary judgment.

       If stakeholders in a national policy debate wish to reduce the vagaries occasioned

by the periodic and inherently impermanent nature of presidential outer continental shelf

withdrawals, their relief is with Congress, not in a judicial challenge to a withdrawal that

does not fit their perceived view of what constitutes a desirable withdrawal. Plaintiffs

clearly preferred the substance of President Obama’s outer continental shelf withdrawals

to President Trump’s, but so long as the authority for a president to withdraw unleased

portions of the outer continental shelf “from time to time” persists, they—along with all


                                             6
        Case 3:17-cv-00101-SLG Document 67 Filed 10/12/18 Page 9 of 10
other stakeholders, including the State—are subject to future disappointment regarding

executive actions with which they disagree.


                                         JAHNA LINDEMUTH
                                         ATTORNEY GENERAL


                                         By:      /s/ Jennifer E. Douglas
                                                  Jennifer E. Douglas
                                                  Assistant Attorney General
                                                  AK Bar No. 1605029
                                                  Department of Law
                                                  1031 West Fourth Avenue, Suite 200
                                                  Anchorage, AK 99501
                                                  Phone: (907) 269-5232
                                                  Facsimile: (907) 276-3697
                                                  Email: jennifer.douglas@alaska.gov

                                                  /s/ Bradley E. Meyen
                                                  Bradley E. Meyen
                                                  Senior Assistant Attorney General
                                                  AK Bar No. 8506067
                                                  Department of Law
                                                  1031 West Fourth Avenue, Suite 200
                                                  Anchorage, AK 99501
                                                  Phone: (907) 269-5232
                                                  Facsimile: (907) 276-3697
                                                  Email: brad.meyen@alaska.gov


                            CERTIFICATE OF SERVICE

      I certify that on October 12th, 2018, the foregoing was served electronically on all

parties via CM/ECF.

                                                  /s/Jennifer E Douglas
                                                  Jennifer E. Douglas
                                                  Assistant Attorney General




                                              7
       Case 3:17-cv-00101-SLG Document 67 Filed 10/12/18 Page 10 of 10
